NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Argued October 4, 2022
                                 Decided October 31, 2022

                                          Before

                    MICHAEL Y. SCUDDER, Circuit Judge

                    AMY J. ST. EVE, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 22-1053

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Eastern District of
                                                   Wisconsin.
       v.
                                                   No. 21-cr-47
MAURICE CURTIS
    Defendant-Appellant.                           Brett H. Ludwig,
                                                   Judge.

                                        ORDER

         A jury found Maurice Curtis guilty of a federal gun possession charge following
a trial in which he testified in his own defense. The district court then sentenced him to
77 months’ imprisonment, the low end of the Sentencing Guidelines advisory range. In
calculating that range, the district court increased Curtis’s offense level two levels after
finding that Curtis testified falsely, and thereby obstructed justice. Seeing no error in the
district court’s finding, we affirm.
No. 22-1053                                                                        Page 2

                                            I

                                            A

        One evening in September 2019, four Milwaukee police officers observed a group
of men playing a sidewalk dice game. One officer became suspicious when, as body-
camera footage later corroborated, he saw Curtis “quickly stand up and immediately
begin to walk away from the group towards a garbage can” as the police arrived. Each
officer testified to observing Curtis touch his waistband while behind the garbage can.
One officer added that he saw Curtis “lift up his shirt and retrieve a black square object
from his front waistband and then drop that black square object onto the grass.”
Another officer “made a straight line toward the garbage can” and, as he expected,
found a loaded gun on the ground behind the can. A forensic analyst later found that
DNA on the recovered gun matched Curtis’s DNA.

       Curtis testified in his own defense. He told the jury that he did not have a gun
during the dice game and that the true owner of the firearm found by the police “had to
be one of the [other] fellahs” gambling on the sidewalk. Curtis testified that when police
arrived, he was already walking toward the garbage can, “on [his] way to urinate,” but
he “turned back around” and “came back towards the crowd” after seeing the police.
He stated that, like him, many of the men urinated by the garbage can throughout the
night. He added that there were “two other people coming from the area” behind the
trash when police arrived. For their part, the police officers denied smelling urine
anywhere around the garbage can.

        In no uncertain terms, Curtis denied placing anything behind the garbage can.
He denied reaching into his waistband and stated that the only objects in his hand were
his cell phone and some money. When asked whether the gun was his, Curtis
responded: “No, not at all.” He insisted he never touched the gun.

        The jury found Curtis guilty, and the case proceeded to sentencing. The
probation officer submitted a presentence investigation report that calculated a
guidelines range of 77 to 96 months’ imprisonment, based on an offense level of 22 and
a criminal history category of V. The offense level determination included a two-level
adjustment pursuant to U.S.S.G. § 3C1.1 for obstruction of justice, which the probation
officer recommended after determining that Curtis deliberately gave false testimony at
trial. This false testimony entailed denying possessing the gun found by the police and
concocting a false story about why he walked toward the garbage can as the officers
arrived.
No. 22-1053                                                                         Page 3

       Curtis objected to the proposed obstruction-of-justice adjustment. He countered
that he only denied possessing the gun during the dice game and that the DNA
evidence did not prove conclusively that he possessed the gun. He also argued that
although he “may have been mistaken about the exact time at which he went to the
garbage,” such a mistake did not constitute willful, false testimony. Curtis further urged
that the obstruction adjustment implicates his constitutional right to testify in his own
defense and therefore requires more than a guilty verdict for the adjustment to be
applied.

                                            B

        The district court overruled Curtis’s objection, determined the advisory range to
be 77 to 96 months, and imposed a sentence of 77 months. As for the obstruction-of-
justice adjustment, the district court found that Curtis’s “description of the
circumstance[s]” when police arrived was “inconsistent with the video evidence.” The
district court further found that Curtis provided materially false statements when he
categorically and unequivocally denied ever possessing or stashing the gun. The court
also found that Curtis’s contention that the gun belonged to “one of the fellahs” was
“false and inconsistent with the jury’s verdict.” In the end, the district court concluded
that Curtis attempted “to impede justice by providing false testimony and misleading
the jury about his possession of the gun…in an attempt to evade responsibility.”
Finally, the district court explained that it would have imposed the same sentence with
or without the obstruction adjustment.

       Curtis now appeals his sentence.

                                            II

       The sole issue before us is whether the district court’s factual findings underlying
the obstruction-of-justice adjustment were clearly erroneous. See United States v.
Bowling, 952 F.3d 861, 869 (7th Cir. 2020) (upholding the district court’s factual findings
as long as they are “plausible in the light of the record in its entirety” (quoting
United States v. DeLeon, 603 F.3d 397, 402 (7th Cir. 2010)). We see no error.

                                            A

       Section 3C1.1 of the Sentencing Guidelines instructs district courts to increase the
offense level when the defendant obstructs his prosecution, and the “obstructive
conduct [is] related to” the offense. That conduct includes perjury. U.S.S.G. § 3C1.1
No. 22-1053                                                                         Page 4

Comment 4(b). But, as Curtis emphasizes, the adjustment does not apply simply
because a defendant chooses to testify and the trial ends in a conviction. United States v.
Johnson, 612 F.3d 889, 895 (7th Cir. 2010). To the contrary, the district court must assess
the defendant’s testimony and find that the defendant willfully provided false and
material testimony. See id. at 893. Put simply, the district court must independently
conclude “that the defendant lied to the judge and jury about matters crucial to the
question of the defendant’s guilt.” Id. (quoting United States v. White, 240 F.3d 656, 662
(7th Cir. 2001)); see also United States v. Stenson, 741 F.3d 827, 830 (7th Cir. 2014).

                                             B

       The district court’s finding satisfies this standard. After considering the evidence
and hearing argument from both sides, the court determined that Curtis “attempt[ed] to
evade responsibility” “by providing false testimony” on a material fact: his possession
of the gun. The district court rooted this finding in the officers’ testimony, the DNA
evidence, and the body-camera footage—deeming that evidence more credible than
Curtis’s flat denial of ever touching or discarding the gun.

       First, the district court reasonably found that Curtis’s testimony about when he
walked to the garbage can was false. Specifically, Curtis’s statement that he left the
group on the sidewalk before noticing the arrival of police officers was “inconsistent
with the video evidence.” The body-camera footage, the district court observed, showed
Curtis walk to the garbage can and then back to the sidewalk after the police arrived
and turned on their flashlights.

        Next, the district court reasonably found that Curtis falsely denied possessing
the gun and discarding it behind the trash can. Curtis insists that he testified only that
he did not possess the gun during the dice game. But that position is irreconcilable with
his unequivocal denial of ever possessing the gun or putting it behind the trash can.
Remember, too, that the officers testified that they not only observed Curtis place
something behind the garbage can, but also then found Curtis’s DNA on the gun. In
short, all of this evidence supports the district court’s conclusion that Curtis presented
false testimony on a material issue to avoid culpability.

       Contrary to Curtis’s contention, at no point did the district court place a burden
on his constitutional right to testify. The choice to testify was Curtis’s and Curtis’s
alone. His false testimony exposed him to the very sentence adjustment imposed by the
court in determining the advisory range. Nowhere did the district court suggest that
Curtis committed perjury merely because the jury found him guilty after he testified.
No. 22-1053                                                                          Page 5

Even more, there is no constitutional right to testify falsely under oath. Stenson, 741 F.3d
at 830–31.

       For these reasons, we AFFIRM.